NOTICE OF ALLOWANCE
Allowance in response to amendments filed on 8/22/2016. 
Claims 1 - 28 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 28 are allowable over the prior art of record because the art of record does not disclose or suggest obvious training a first neural network autoencoder to encode information of a first type into a first vector representation, the first autoencoder comprising a first encoder that maps a first input vector to the first vector representation and a first decoder that maps the first vector representation to a first output vector, where the first decoder is trained to reduce the distance between the first output vector and the first input vector; training a second neural network autoencoder to encode information of a second type into a second vector representation, the second autoencoder comprising a second encoder that maps a second input vector to the second vector representation and a second decoder that maps the second vector representation to a second output vector, where the second decoder is trained to reduce the distance between the second output vector and the second input vector; providing a medical record of a past appointment of a patient; extracting from the medical record a first portion of information of the first type and a second portion of information of the second type, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aggarwal et al (US 2019/0340487) teaches mechanisms are provided to implement a medical coding engine to perform medical coding using a neural network architecture that leverages hierarchical semantics between medical concepts. The medical coding engine configures a medical coding neural network to comprise an first layer of nodes comprising preferred terminology (PT) nodes, a second layer comprising lowest level terminology (LLT) nodes, and a third layer comprising weighted values for each connection between each PT node and each LLT node forming a PT node/LLT node connection. Responsive to receiving an adverse event from a cognitive system, a PT node is identified in the first layer associated with a citation from the adverse event. One or more nodes are identified from the second layer based on the identification PT node and a weight associated with the PT node/LLT node connection. A medical code associated with each the one or more LLT nodes is then output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128